DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong (US 2014/0238383 A1).
Regarding Claims 1-4, Armstrong discloses a cooking device comprising: a frame (102) configured to form a cooking chamber (104); a guide member (140, 144) installed on the frame; a rack supporter (174) connected to the guide member to move up and down, an adjustment device (see 150) provided on the rack supporter, moving together with the rack supporter, and connected to the guide member at a position to which the rack supporter is moved; and a rack (120) seated on the rack supporter; wherein the guide member allows the rack supporter to move up and down and includes a plurality of guide rails (140) which is spaced apart in a horizontal direction and a connection portion (see 114, 116, or 118) which connects the plurality of guide rails (i.e. any one of the bottom 114, top 116, or rear wall 118 connects the plurality of guide rails 140).

    PNG
    media_image1.png
    633
    1990
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Yasar (WO 2018202364 A1).
Regarding Claims 3-6, Armstrong does not disclose wherein the adjustment device is rotatably connected by a hinge at the rack supporter and includes a fixing protrusion which is provided at a position spaced apart from the hinge, and wherein the guide rail includes a guide groove extending in an up and down direction, and a plurality of fixing grooves extending in a direction intersecting the guide groove at the guide groove and disposed to be spaced up and down; wherein the up and down movement of the adjustment device is restricted in a state where the fixing protrusion is located in any one of the plurality of fixing grooves; wherein the rack supporter is located in the guide rail through an opening of each guide rail, and wherein the adjusting device is located inside the guide rail in a state of being received in the rack supporter; wherein the opening extends long in the up and down direction from each of the guide rails.
Yasar teaches a height adjustable shelf structure wherein the adjustment device (15) is rotatably connected by a hinge (13) at the rack supporter (6, 11) and includes a fixing protrusion (i.e. the protrusions which engage the grooves on the threaded bar 9) which is provided at a position spaced apart from the hinge, and wherein the guide rail (8) includes a guide groove (i.e. the interior vertical space within guide rail 8) extending in an up and down direction, and a plurality of fixing grooves (i.e. formed by the threaded bar 9) extending in a direction intersecting the guide groove at the guide groove and disposed to be spaced up and down (see Figs. 13-17); wherein the up and down movement of the adjustment device is restricted in a state where the fixing protrusion is located in any one of the plurality of fixing grooves (see Figs. 13 and 16-17); wherein the rack supporter (6, 11) is located in the guide rail (8) through an opening (7) of each guide rail, and wherein the adjusting device (15) is located inside the guide rail (8) in a state of being received in the rack supporter (6, 11); wherein the opening (7) extends long in the up and down direction from each of the guide rails (8).

    PNG
    media_image2.png
    1296
    1342
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Armstrong wherein the adjustment device is rotatably connected by a hinge at the rack supporter and includes a fixing protrusion which is provided at a position spaced apart from the hinge, and wherein the guide rail includes a guide groove extending in an up and down direction, and a plurality of fixing grooves extending in a direction intersecting the guide groove at the guide groove and disposed to be spaced up and down; wherein the up and down movement of the adjustment device is restricted in a state where the fixing protrusion is located in any one of the plurality of fixing grooves; wherein the rack supporter is located in the guide rail through an opening of each guide rail, and wherein the adjusting device is located inside the guide rail in a state of being received in the rack supporter; wherein the opening extends long in the up and down direction from each of the guide rails as taught and/or suggested by Yasar, since both references teach a vertically adjustable shelf structure, it would have been obvious to one skilled in the art to substitute one vertically adjustable shelf structure for the other to achieve the predictable result of providing a means by which to adjust the height of a shelf within a cavity.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Hubert (JP 2005069495 A).
Regarding Claims 13-14, Armstrong does not disclose wherein the frame includes a fixing portion configured to separably fix the guide member, and wherein the guide member is capable of being separated from the fixing portion in a state where the rack is seated on the rack supporter and the rack supporter is connected to the guide member; wherein the fixing portion includes a lower fixing portion supporting a lower side of the guide rail, and an upper fixing portion fixed to an upper side of the guide rail in a state where the guide rail is seated on the lower fixing portion.
Hubert teaches a vertically adjustable shelf structure wherein the frame (12) includes a fixing portion (70, 76) configured to separably fix the guide member (14), and wherein the guide member is capable of being separated from the fixing portion in a state where the rack (10) is seated on the rack supporter (18) and the rack supporter is connected to the guide member; wherein the fixing portion includes a lower fixing portion (70) supporting a lower side of the guide rail, and an upper fixing portion (76) fixed to an upper side of the guide rail in a state where the guide rail is seated on the lower fixing portion (see Fig. 1).

    PNG
    media_image3.png
    613
    862
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Armstrong wherein the frame includes a fixing portion configured to separably fix the guide member, and wherein the guide member is capable of being separated from the fixing portion in a state where the rack is seated on the rack supporter and the rack supporter is connected to the guide member; wherein the fixing portion includes a lower fixing portion supporting a lower side of the guide rail, and an upper fixing portion fixed to an upper side of the guide rail in a state where the guide rail is seated on the lower fixing portion as taught and/or suggested by Hubert, since such a modification would provide a means of easily installing and removing said guide member and would provide easier cleaning of said frame once said guide member is removed (Hubert states: “This configuration, on the one hand, serves to securely fix the molded rails in the storage chamber of the household equipment. On the other hand, the molded rail can be easily removed from the receiving chamber, for example for cleaning purposes, without the need for screws or the like to be loosened.”).  
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Metcalf (US 20090223505 A1).
Regarding Claim 15, Armstrong does not disclose wherein the rack supporter includes a rack fixing portion configured to separably fix the rack.
Metcalf teaches a similar rack structure wherein the rack supporter (104) includes a rack fixing portion (116) configured to separably fix the rack.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Armstrong wherein the rack supporter includes a rack fixing portion configured to separably fix the rack as taught and/or suggested by Metcalf, since such a modification would provide a means of securely coupling said rack to said rack supporter when in an assembled & operative position and would allow separation of said rack and rack supporter in a disassembled state when desired, for example to facilitate cleaning of each.  
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    404
    688
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    689
    1082
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    535
    641
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    537
    770
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    620
    522
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799